Citation Nr: 1517136	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  07-34 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability rating greater than 40 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had multiple periods of active duty service since July 1974, to include periods of active duty service from March 2002 to November 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Agency of Original Jurisdiction is currently the RO in Reno, Nevada.  


FINDING OF FACT

The Veteran's service-connected degenerative arthritis of the lumbar spine has never resulted in ankylosis, incapacitating episodes of total duration of at least 6 weeks during any 12 month period, or objective neurologic abnormality, and does not present an unusual or extraordinary disability picture.  


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 40 percent for degenerative arthritis of the lumbar spine have not been met for any period on appeal.  38 U.S.C.A. § 1115, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5237-5243 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Ratings Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  Intervertebral disc syndrome can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" also found at § 4.71a. 

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  

The General Formula provides that an evaluation 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5). 

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.   

Note (1) states that for purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Once the maximum rating for limitation of motion for the given joint is reached, § 4.40 and § 4.45 do not provide for a higher rating due to pain.  Johnston, 10 Vet. App. at 85.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board should also consider whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.
      
      Procedural Matters

In this section, the Board addresses two of the U.S. Court of Appeals for Veterans Claims' (Court's) directions expressed by the Court in a September 2014 decision.  Those are that the Board should assess how its case development and substantive decisions have been affected by its incorrect view of its June 2011 decision and explain why it believes its decision to seek an additional medical opinion in June 2012 was valid.  

These are highly multi-part complex questions, and the Board will make every effort to fully address the concerns of the Veteran's Court.  The obtaining of yet another examination in this case is not only unwarranted, in light of the questions being raised as to why an additional medical opinion in June 2012 was needed, would appear to clearly conflict with the Court's intent.  

The Board denied this appeal in a June 2011 decision.  In that decision, the Board included a statement "[w]ith respect to the neurologic abnormalities, the Board has deemed the neurologic abnormality of both extremities to be of service-connected origin."  In that decision, the Board also stated that a compensable evaluation (disability rating) could not be assigned for the reported neurologic symptoms because the criteria for a compensable rating had not been met.  

The Veteran appealed that decision to Court.  In a March 2012 Order, the Court granted a joint motion for partial remand (JMR) of the of the Veteran and the Secretary of Veterans Affairs, vacated the March 2012 Board decision to the extent that it denied an initial rating greater than 40 percent for degenerative arthritis of the lumbar spine, and remanded that matter to the Board for action consistent with the terms of the JMR.  

The only other determination in the June 2011 Board document was to remand the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the RO for additional development.  

In the JMR, the Parties stated that remand to the Board was required because the Board's decision failed to provide an "adequate" statement of reasons and bases for its determination that an initial rating in excess of 40 percent for the Veteran's degenerative arthritis of the lumbar spine was not warranted - specifically, why a separate rating for neurological manifestations associated with his service-connected back disability was not warranted.  

Here, the Board must note that the Court vacated the March 2012 Board decision as to the back disability issue.  The verb "vacate" is defined as to nullify, cancel; make void; invalidated."  Jarrell v. Nicholson, 20 Vet. App. 326, 327 n.1 (2006).  The June 2011 decision is thus void as to all determinations made with regard to the disability rating of the lumbar spine.  

This would, by definition, include the statement "[w]ith respect to the neurologic abnormalities, the Board has deemed the neurologic abnormality of both extremities to be of service-connected origin."  This is important in that it is not usual for multiple Board decisions, issued by sometimes several Veterans Law Judges over sometimes decades, to be vacated and remanded by the Veterans Court over time.  The June 2011 decision is thus void as to all determinations made with regard to the disability rating of the lumbar spine.  

In any event, even if this were not the case, this finding does not provide a basis to grant the Veteran a compensable evaluation for his "neurologic abnormality of both extremities".

In June 2012, the Board remanded the matter to the RO for additional development.  In the narrative portion of that Remand, the Board stated that the JMR was premised on the fact that the Board had provided insufficient reasons and bases for concluding that the Veteran did not have a neurologic disability secondary to his service-connected back disability.  The RO completed the development and properly returned the matter to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Although the Veteran has a right to compliance with remand directives, Board remands are in the nature of preliminary orders and are not final decisions of the Board.  38 C.F.R. § 20.1100(b) (2014).  The narrative portion of the June 2012 Remand did not confer on the Veteran a right to compliance or any form of preliminary order.  What he had a right to compliance with is the development that the Board directed.  

In February 2013, the Board again denied this appeal.  In that decision, the Board determined that the Veteran did not have a neurologic abnormality associated with his service-connected back disorder based on a total review of all evidence in this record, in detail, including new records and examinations.  At that time, the best evidence (a preponderance of the evidence) lead the Board to the conclusion that the Veteran did not have (and has never had) a neurologic abnormality (beyond the back) associated with his service-connected back disorder, notwithstanding some evidence to the contrary. 

This is a complex decision.  If this decision had been made in 2011, or 2005, or following the Veteran's discharge in service, or even today, the decision may be different based on the evidence that existed at that time.  In the evaluation of disabilities the facts and evidence habitually change.  Further, while the Veteran may have neurological symptoms (in his legs and arms, for example), and may, in fact, have some form of neurologic disability, this does not necessarily mean she or he has a separate compensable neurologic disability that should be service connected and rated separately from his service connected back disability.  

The problems associated with a back disability can impact more than simply the back.  However, the Board must also insure that it does not evaluate the same problem under multiple diagnostic codes.  A 40% disability evaluation is a significant disability evaluation, very generally indicating a 40% reduction in the ability to work that will cause significant problems.  The problems that provide the basis for the 40% evaluation cannot be used to justify a "second" disability based on the same disability.  The fact-finder makes their best judgement based on a detailed review of all facts (including, but not limited to, medical evidence) at the time the decision is reached.  

The Veteran appealed that decision to the Court.  In a September 2014 decision, the Court vacated the February 2013 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  

The Court stated that the Board misinterpreted its June 2011 decision and all of its later actions in this case have been based on its erroneous assumption that in June 2011 it decided that the appellant does not have a neurologic abnormality related to his low back disorder and that the JMR required the Board to revisit that decision.  The Court directed that on remand, the Board should assess how its case development and substantive decisions have been affected by its incorrect view of its June 2011 decision.   

It appears that there may be some misperception over the Board's statement in June 2012 that the "JMR was premised on the fact that the Board had provided insufficient reasons and bases for concluding that the Veteran did not have a neurologic disability that was secondary to his service connected back disability."

The JMR said the Board's decision failed to provide adequate reasons and bases for its determination that a separate rating for neurologic manifestations associated with the back.  In this regard, when the Board uses the word "disability" it is, in many cases, referring to a separate compensable problem.  So when, for example, the Board states that the Veteran does not have a neck disability associated with a service connected back disability, the Board is finding that the Veteran in that case is not entitled to a separate rating for cervical manifestations associated with the back.  It does not suggest that the Veteran does not have a neck problem.  A back problem may, in fact, cause many problems, just not located in the general back area.  The question the Board must address is whether a separate "disability" rating is warranted.  The Board apologies for any confusion regarding this issue.  

The Board must note, however, that both the prior Board decisions are vacated and thus void and that the comment in the Remand was not part of the directives to the RO and is itself not a final decision.  The Board is therefore addressing statements that are either void or not part of a reviewable final Board decision.  The Board cannot rely on the findings and conclusions of a prior Board decision unless the Court affirms those findings.  The Board's finding many years ago that "[w]ith respect to the neurologic abnormalities, the Board has deemed the neurologic abnormality of both extremities to be of service-connected origin" was vacated by the Court and, based on new evidence that the Board must consider, revised.   

In the June 2011 decision, the Board "deemed the neurologic abnormality of both extremities to be of service-connected origin" and found "that a compensable rating is not assignable at this time as the criteria for a compensable rating have not been met."  In the March 2012 JMR, the Parties agreed that on remand the Board should reconsider whether a separate rating or ratings should be assigned for the lumbar spine based on neurologic abnormalities.  Specifically, the Parties directed that "the Board should bear in mind that neurologic abnormalities that may be seen with intervertebral disc syndrome (IVDS) consist of motor abnormalities, such as numbness, tingling, and pain (in areas other than the area of the neck or back at or near the disc site); abnormal reflexes, depending on the site of the IVDS; and straight leg raising (SLR) or Lasegue's signs may confirm sciatic nerve involvement" and cited to a Veterans Benefits Administration training letter.  However, importantly, this JMR did not cite missing citations to law or facts in the original Board decision, the parties simply cited boilerplate materials from VBA generally already considered in the prior Board decision. 

The Court noted that it is the Parties' responsibility to ensure that all stipulations in a JMR are clearly and unequivocally stated.  The Court explained that the March 2012 JMR did not unambiguously convey that the Secretary conceded that the appellant's neurologic symptoms are related to his low back disorder and did not cite or acknowledge the "Board's definitive conclusion that the appellant has a neurologic abnormality "of service-connected origin.""  The Court stated that "[t]he Board, however, did not err when it reconsidered whether the appellant has a neurologic disability related to his back disorder in later decision."

The law as to impermissible Board development is generally stated in Mariano v. Principi but explained fully in Douglas v. Shinseki.  In Mariano, the Court questioned why VA had found it necessary to order a VA examination in light of other evidence of record, stating as follows".  

Because it would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue further development where such development reasonably could be construed as obtaining additional evidence for that purpose.  

Mariano v. Principi, 17 Vet. App. 305, 311 (2003)

In Douglas v. Shinseki, the Court pointed out that the Mariano statement was a broad and general proposition noted in the context of rejecting a medical examination report because the examination was not conducted in compliance with a Board remand order.  23 Vet. App. 19, 25 (2009).  The Court referred to a U.S. Supreme Court case in which the Chief Justice noted that general expressions must be taken in the context in which they were rendered.  Id.  The Court provided a concise but thorough explanation of the standard for determining whether seeking additional medical evidence was proper, as follows:

Moreover, the fundamental inquiry during judicial appellate review is not the subjective intent of the individual adjudicator below at the time the medical examination report was requested but, rather, the objective necessity of gathering further evidence, and whether it was gathered "in an impartial, unbiased, and neutral manner." Austin, 6 Vet.App. at 553.  Assuming arguendo that the subjective purpose of the VA adjudicator could be determined, it would not be controlling.  Bad intent on the part of a VA employee in seeking additional evidence cannot lead to the grant of benefits that are not supported or otherwise authorized by law.  See OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990) (holding that payments from the Federal treasury are limited to those authorized by statute and that erroneous advice given by a Government employee to benefits claimant did not estop the Government from denying benefits not otherwise permitted by law).  This is not to say that the Mariano statement has no application. While it is well settled that on one hand the duty to assist is not a license to continue gathering evidence in the hopes of finding evidence to support the claim, Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992), the Mariano statement provides the corollary thereto:  the duty to gather evidence sufficient to render a decision is not a license to continue gathering evidence in the hopes of finding evidence against the claim.

Id. at 25-26.

The Court also stated that "the Secretary . . . has an affirmative duty to gather the evidence necessary to render an informed decision on the claim, even if that means gathering and developing negative evidence, provided he does so "in an impartial, unbiased, and neutral manner."  Id. at 26.

In its June 2011 decision, the Board's statement "the Board has deemed the neurologic abnormality of both extremities to be of service-connected origin" is unsupported by an explanation.  The language is more a transitional statement to address the severity of his reported neurologic symptoms, if any, than a finding of fact by the Board.  The agreement of the Parties in the March 2012 JMR supports this view and, furthermore, appears to require VA to consider whether the Veteran's reported neurologic symptoms are related to his service-connected low back disability.  This the Board finds from the Parties' statement "the Board should keep in mind that neurologic abnormalities that may be seen with intervertebral disc syndrome (IVDS)."  

The test laid out in Douglas, is whether VA gathered evidence that was needed to render an informed decision and did so in an impartial, unbiased, and neutral manner.  Douglas, 23 Vet. App. at 25.  Here, the evidence was needed.  Following the JMR, the Board necessarily had to review the evidence so that it could provide adequate reasons and bases, as required by the Court.  As recognized by the Parties in the JMR, the Board, in its June 2011 decision appeared to suggest that while the Veteran reported intermittent pain and numbness of the lower extremities, such symptomatology was not objectively confirmed during the two VA examinations provided.  The Board concluded that it had insufficient medical evidence to determine what symptoms the Veteran had that were as likely as not due to his service connected low back disability.  More importantly, to determine if the Veteran had a compensable neurologic disability, separate and distinct from the back, that had been caused by the back disability (beyond purely symptoms).  In light of the highly indefinable nature of the JMR (in terms of what it had found to be "error" in the prior decision, as noted above), this development was deemed warranted. 

In this regard, it is important to understand the findings of the Board in the prior decision: the Board noted that there was reports of intermittent sensory pain and numbness by the Veteran in the lower extremities, that such symptomatology was not objectively confirmed during two VA examinations, but, in any event, they did not provide the basis for a separate compensable disability evaluation for the legs.  Therefore, at that time, the Board believed it could proceed to decide this case without another medical opinion to address this issue.  The Board appears mistaken.

This was also based on the evidence of record at that time.  This evidence was  principally a July 2008 examination report that listed the Veteran's reported symptoms of right calf tingling, that a few days prior to the examination his left leg felt numb, and that he had also felt numbness and tingling in his left great toe.  An associated July 2008 EMG study report reported very early and mild denervation of the left tibialis anterior which can be on the basis of any past involvement of the sciatic or peroneal nerve in the left posterior thigh or leg. 

Importantly, the neurologist stated that clinical correlation was necessary.  

The June 2008 examiner concluded that was at least as likely as not that the onetime numbness in the left leg and the numbness in the left toes is related to his low back but did not provide adequate rationale to support that conclusion.  Her statement that this may account for the one centimeter smaller left calf circumference is itself a speculative statement and she further hedged the statement with the language addressing the absence of loss of strength.  Additionally, her statement attributed a onetime sensation of numbness the day before the examination to his lumbar spine disability leaves a question as to whether that reported symptom was a onetime occurrence or chronic.  

At the time that the Board issued the June 2011 decision the evidence was insufficient to determine if he then had a neurologic abnormality associated with his lumbar disability.  What appeared clear to the Board was that even if he did, it was not compensable.  Perhaps the Board should have used language such as "assuming without deciding that he had a neurologic abnormality of service connected origin," instead of using the more absolute language of deeming a neurologic abnormality to be of service connected origin.  Again, these are complex issues and the Board apologies for any ambiguity on its part 

In any event, what the Board did in its directive for a medical opinion development in the June 2012 Remand was ask the correct question:  Given the evidence of record at the time, the Board needed additional evidence to determine what, if any, symptoms were attributable to his low back disability.  It sought that additional medical evidence in an unbiased and neutral manner, simply asking the examiner to address this question. 

There were therefore several permissible bases for the Board to seek additional medical evidence as to whether the Veteran had a neurologic disability related to his low back condition and, if he did, whether it was of any meaningful time frame.  It did so in an impartial, unbiased, and neutral manner as it left open whether he had right or left leg, or for that matter, a bowel or bladder neurologic abnormality.  The report could have resulted in a positive opinion to any, or all, such possibilities.  The Board's remand was driven by the evidence of record before it at the time of the Remand and, most importantly, by the JMR.  Neither its direction for additional development nor its later and now vacated February 2013 decision was influenced by a misunderstanding of its own June 2011 decision.  The undersigned does not remand cases, delaying the adjudication of Veterans claims, without proper foundation.  

In short, the development was conducted to obtain evidence needed to resolve the question of what, if any, neurologic abnormality or abnormalities the Veteran had related to his service-connected low back disability and it did so in an unbiased, neutral, and impartial manner.  It was therefore valid.  

Ratings Facts and Analysis

Having addressed that which the Court directed with regard to the Board's development, the Board now turns to a discussion of the disability ratings law and regulations as applied to the relevant facts of this case.  The prior decisions of the Board having been vacated, the Board explains it decision based on the record as it now exists before it.  

The Veteran's service-connected lumbar spine disability has been rated as 40 percent disabling effective since the date of award of service connection.  There are potentially four avenues that can lead to a higher or additional rating in this case.  First, if the Veteran had incapacitating episodes totalling at least six weeks during the past twelve months then a higher rating could be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Second, if he had ankylosis of the thoracolumbar spine a higher rating could be assigned based on the General Formula.  Third, if he had one or more neurologic abnormalities associated with his lumbar spine condition then one or more additional ratings could be assigned in addition to the orthopedic rating.  Fourth, if the evidence showed that his lumbar spine disability was an unusual or extraordinary one, a higher rating could be assigned on an extraschedular basis.  

Reports from examinations of the Veteran's spine in September 2006, June 2008, and June 2012 all include findings that he had no ankylosis of the thoracolumbar spine.  All of the examinations revealed the Veteran to have active motion of his thoracolumbar spine.   Because he has been rated at the maximum rating for limitation of motion of the thoracolumbar spine, and has no associated incapacitating episodes, neither the pain on motion or, for that matter any DeLuca factor that may be present, is not a basis for assigning a higher schedular rating.  

The record for the entire appeal period demonstrates no periods of acute signs and symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician.  As such, the Board finds that the Veteran is not shown to have had incapacitating episodes of IVDS of a total duration of at least 6 weeks during any 12 month period, as defined by VA regulation.

The Veteran clearly alleges exacerbations of low back pain, but has not distinctly described periods of incapacitation due to IVDS.  In fact, he specifically denied incapacitating episodes on VA examinations in September 2006 and June 2008.  In any event, the Veteran clearly does not describe incapacitating episodes of IVDS of a total duration of at least 6 weeks during any 12 month period.

In the June 2012 remand, the Board specifically asked the VA examiner to determine whether the Veteran had been prescribed any bed rest during the course of his appeal to treat his back disability.  In July 2012, the examiner stated that he found no objective evidence that the Veteran was ever prescribed bed rest by his provider during the course of his appeal.  

There is no other evidence of record showing that he ever had an incapacitating episode or ankylosis of the thoracolumbar spine.

The preponderance of evidence is therefore against a finding that the Veteran has had ankylosis of the thoracolumbar spine or incapacitating episodes of total duration of at least 6 weeks during any 12 month period due to his lumbar spine disability.  The criteria are not approximated as to higher rating for orthopedic manifestations under the general formula or a higher rating based on incapacitating episodes due to intervertebral disc syndrome.  

Now the Board turns to what has been the crux of this case, whether an additional rating or ratings are warranted for objective neurologic abnormalities resulting from his service-connected lumbar spine condition.  

Historically, the record establishes that the Veteran was first diagnosed with severe degenerative disc changes at L5 during a period of active duty service in November 2002.  A December 2005 X-ray examination, which noted a history of chronic mid-line non-radicular pain exacerbated by deployment activities, was interpreted as showing partial lumbarization of the S1 vertebra with large transverse processes showing a pseudoarticulation at the sacrum and probable degenerative changes at the right pseudoarticulation; and severe degenerative disc changes at L5-S1 with secondary facet joint osteoarthritic changes more severe on the right with mild retrolisthesis, causing stenosis of the spinal canal and neural foramina bilaterally.  A December 2005 MRI scan was interpreted as showing loss of disc height and hydration at T11-T12; loss of disc hydration at T12-L1; loss of disc hydration at L2-3; slight posterolisthesis of L4 on L5 with loss of disc height and hydration, disc bulge and spondylosis effacing ventral epidural fat, and stenotic neural foramina bilaterally.  

Although the MRI report contains a finding of stenotic neural foramina bilaterally, it does not state that this equates to radiculopathy.  Whether or not stenotic neural formina is synonymous with a neurologic abnormality of the lower extremity or extremities, or whether stenotic neural formina can be diagnosed with no resulting disability, some disability, or severe disability are questions the knowledge of which to address is not within the realm of knowledge of a layperson.  This is because making the connection between a diagnosis and a neurologic abnormality such as sciatica is not a simple determination and not one subject to mere observation with ones senses. As the MRI report is an item of evidence requiring expertise to interpret, the Board would be providing its own unsubstantiated medical opinion, one which it does not have the expertise to render render.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board finds no competent evidence (i.e., expert evidence) of record indicating that stenotic neural formina results in symptoms in this case.  

This MRI report was reviewed by the physicians who examined the Veteran in June 2012, June 2008, and September 2006.  None of the examiners found this report to be dispositive of a neurological abnormality of either lower extremity.  If an MRI report of stenotic neural foramina necessarily resulted in such abnormality, it is reasonable to expect that at least one of these medical experts would have recognized it and based a positive finding of a neurologic abnormality related to the Veteran's back disorder on the MRI report.  Certainly the 2008 examiner would have done so instead of resorting to the unconvincing and contradictory rationale she did provide, as explained further along in the instant decision.  As they did not, it follows that the report of stenotic neural foramina is no more than another item of evidence and subject to expert medical understanding of the implication of stenotic neural formina in determining whether the Veteran has an objective neurologic abnormality associated with his lumbar spine condition and has no inherent dispositive value.  The circumstances just described - the fact that the report was reviewed by the examiners, the lack of specific comment as to this diagnosis, and the fact that the examiners are medical doctors - leads to the conclusion that no specific comment by the examiners about the meaning of the MRI diagnosis was required.  The examiners do not have a duty to address every item of evidence in the claims file.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012).  That the examiners had the MRI report before them and explained their opinions in terms of all of the evidence is sufficient.  Indeed, knowing what is important in a given set of facts as to the opinion rendered is itself expertise.  The Board finds the reports sufficient without an explicit explanation as to the stenotic neural foramina found in the MRI report and how that relates to their opinions.  

The Veteran initially described pain radiating from his right hip and down the right leg at his September 2006 VA examination.  He subsequently reported pain radiating down both legs, greater on the right, "about once a day."  He had right calf pain which prevented him from swimming, as well as brief and positional right calf numbness.  He also reported feeling numbness and tingling of his left great toe, as well as a history of left thigh numbness which had resolved.

At his September 2006 VA examination, the Veteran's gait was within normal limits.  Examination revealed no evidence of radiating pain on movement, or signs of IVDS with chronic and permanent nerve root involvement.  With respect to both lower extremities, the motor and sensory examinations were within normal limits.  Reflexes were 2 plus throughout.

Overall, the September 2006 VA examination provides strong evidence against a separate compensable rating for chronic neurologic manifestations of thoracolumbar spine disability as the VA examiner found no evidence of motor, sensory, or reflex abnormalities of the lower extremities.

At the June 2008 VA examination, the Veteran demonstrated a normal gait with 5 out of 5 strength in hip flexion, knee extension, ankle plantar flexion and great toe extension bilaterally.  The Veteran could walk on his toes and heels without difficulty.  The left calf showed a slightly smaller circumference (1centimeter) than the right.  Both lower extremities demonstrated normal sensation to vibration, pinprick, light touch and position sense.  Reflexes were normal bilaterally.

Also of record is the July 2008 neurological diagnostic study report signed by a neurologist.  This report documents the Veteran's report that he recently had some back pain with occasional radiation down the right posterior leg into the right calf with cramping in the calf and sometimes had altered sensation of pain into the right side of the foot and lateral toes.  He reported that he had numbness in the right toes but not the left and denied radiating discomfort down the left leg.  He also reported that he had an aching sensation that was present for a while in the posterior left thigh and calf with cramping in the left calf.  

Upon examination, the neurologist stated that no atrophy was seen in the lower extremities and that motor strength was 5 out of 5.  Nerve conduction study results are included in the report.  These showed normal results for both lower extremities.  EMG results are also included.  Most results were normal and the ones that were noted were described as a few polyphasic units noted in the left extensor digitorum brevis and abnormal spontaneous activity of one plus fibrillation seen only in the left tibialis anterior was restricted to a few insertions.  The neurologist provided the following impression:

This study does not provide any strong evidence of lumbar radiculopathy.  There is very early and mild denervation in the left tibialis anterior which can be on the basis of past involvement of the sciatic or peroneal nerve in the left posterior thigh or leg.  Clinical correlation is needed for patient[']s complaints of having aching in that area.  There is no evidence of right-sided lumbosacral radiculopathy.

Following review of this report, the examiner who examined the Veteran in June 2008, and signed the examination report in July 2008, provided the following summary:

DIAGNOSIS:  Lumbar DDD with significant low back pain.  Veteran's contention has been that the current 40% SC disability rating for this condition did not take into account what he believes is an associated nerve problem.  Today's exam does reveal he may have residual of very mild neuropathy in LEFT lower extremity, which could account for the numb sensation he has had intermittently in that leg.  However, the above results appear to correspond with a possible previous peripheral nerve problem in the left thigh, as opposed to a spinal nerve neuropathy, but [t]he EMG did not it might have been related to the left sciatic nerve, so this could be put in the "category" of a spinal nerve.  Given the nature of the claim, even though medical opinion was not requested, it is my opinion it is at least as likely as not (50/50 probability) the one time numbness the veteran felt in left leg, and the numbness he has felt in left toes, is related to the DDD of lumbosacral spine by resulting in a very mild form of sciatica without weakness, pain or reflex abnormalities in the extremity.  This may also account for the 1 cm difference in circumference of his calf muscles, left being the smaller calf, although strength is not effected (sic).  Prior MRI and current EMG do not detect any current right lower extremity neurological problem, especially nothing on the right associated with degenerative arthritis of the lumbar spine.   Exam and studies did not determine etiology of symptoms in right calf.

The examiner's opinion that it is at least as likely as not that the onetime numbness the Veteran felt in the left leg, and the numbness he had felt in left toes, is related to the degenerative disc disease of the lumbosacral spine is of very little probative weight.  This is because the examiner's supporting rationale is inadequate because it does not support her conclusion.  Her statement that this is a very mild form of sciatica is not a rationale, it is just another way of stating the conclusion.  It does not explain why she has arrived at her conclusion.  

Importantly, the language following the sciatica statement - "without weakness, pain or reflex abnormalities in the extremity" is a rationale contrary to her conclusion, or at minimum, a rationale that indicates that he has no objective neurologic abnormality of the left lower extremity.  The statement about the one centimeter difference in calf circumference is entirely speculative in that she states that her conclusion "may account for" the difference in circumference.  Even there, she follows the statement with language weakening her conclusion because she states that his strength is not affected.  The value of a medical opinion resides mostly in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here the reasoning to support the conclusion is not only weak but is in part contrary to the conclusion.  For this reason, the board affords the opinion very little probative weight.  

As noted, VA provided another relevant examination in June 2012.  The examiner documented the Veteran's reports of neurologic as well as orthopedic symptoms.  

As to the current neurologic symptoms, those since the June 2008 examination, the Veteran reported that his low back pain is getting worse and that his pain gets worse with prolonged sitting when his back is not supported.  He reported that bending makes his back pain worse.  As to current leg symptoms, the Veteran reported that he walks at least two miles every day and has bought a good mattress.  He reported that he has slight tingling in his right leg and toes that goes all the way down his right anterior thigh and distal leg to his foot.  He reported that he has no pain shooting down his leg and that once the tingling starts he will rest.  As to the left leg, the Veteran reported the same symptoms of tingling and numbness down the anterior thigh and leg to the foot and that when it is mild the tingling is only in his toes, with no pain shooting down the left leg either.  

Examination found his strength was normal for hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension, bilaterally.  The examiner indicated that his right calf was 38.5 centimeters and his left calf was 37 centimeters.  Reflexes were normal at both knees and ankles.  Sensory examination to light touch testing was normal for both legs and all toes.  Straight leg raising was negative on both sides.  The examiner stated that the Veteran had radicular pain or other signs and symptoms of radiculopathy and identified those as mild right and left lower extremity numbness and paresthesias and/or dysesthesias but no other signs or symptoms of radiculopathy.  Given the rest of the report, the Board understands this to be a statement of the Veteran's reported symptoms.  As to the nerve roots involved, the examiner did not indicate any although the examination report had options for selecting nerve roots.  In another entry the examiner indicated that neither the right nor the left side was affected by radiculopathy.  

The examiner also listed results of past diagnostic studies.  This included disc changes at the L5-S1 level , with facet joint changes more severe on the right causing stenosis of the spinal canal and neuroforamina bilaterally, as seen on x-rays in November 2005.  He included a summary of a December 2005 MRI, noting that the Veteran had rather severe degenerative disc disease at L5-S1.  

The examiner explained his determination that the Veteran did not have radiculopathy of either lower extremity.  As noted by the Court in the September 2014 decision, the examiner's opinion could be construed as being based partly on a determination that the Veteran was not credible.  This is because the examiner explained that the Veteran only reported neurologic symptoms during compensation and pension examinations and did not report any neurologic symptoms of the lower extremities in the course of treatment by VA, an important factual determination that the Board must consider. 

The examiner provided numerous examples of when the Veteran sought treatment but did not report neurologic symptoms.  Of particular importance to the examiner was a June 2009 instance when he reported heel pain and the heel pain was not only attributed to plantar fasciitis but the clinician expressly indicated that it was not neurologic or diskogenic.  The examiner noted that in the treatment progress notes, the Veteran consistently reported exercising regularly, he stated that he was able to walk several miles, and he has always declined medicines for treatment of his back.  The examiner explained that this clinical picture was not consistent with a diagnosis of lumbar radiculopathy, adding that people with lumbar radiculopathy related to a pinched nerve in the lumbar spine usually are in severe pain and require strong medicine.

The Board finds this analysis, and the facts cited, compelling.  The Board finds other evidence in the record that tends to support the 2012 examiner's reliance on the fact that the Veteran only reports neurologic symptoms in the context of events that are tied to disability compensation:  The Veteran did not identify any neurologic symptoms in his March 2007 notice of disagreement or his October 2007 substantive appeal.  What he expressed in his notice of disagreement was his belief that the x-ray evidence and medical opinions from when he was at Fort Benning were ignored by VA adjudicators, that he was not able to run, jog, lift or participate in sports, that he had difficulty in activities of daily living, and that he should get a higher rating because his condition is rated as severe.  In his substantive appeal, he referred to muscle spasms and to diagnoses from 2002 that used the word "severe" as a basis for a higher rating.  He wrote in general terms of degenerating vertebrae and pinched nerves but never mentioned neurologic symptoms.  These facts tend to support the examiner's rationale because the Veteran's reports are not of neurologic symptoms but rather of a general disagreement that he is not compensated at a high enough rate for his functional loss.  If he had the symptoms that he mentioned in the examinations it is reasonable to expect that he would have at least mentioned the symptoms in these documents in addition to what he did mention (his statement was detailed).  Even when he did report symptoms of his left lower extremity during the examinations they were reports that raise questions of whether he simply had some transient feeling rather than any chronic disability.  This is evidenced by the June 2008 examination report that a few days earlier his left leg felt numb and that he had felt numbness and tingling in his left great toe.  

The examiner's discussion makes sense, there is no reason to believe that the examiner had any bias, and the examiner's discussion leads the Board to the conclusion that the Veteran is not credible to the extent that his reports could be interpreted as having chronic neurologic symptoms of his left lower extremity.  Although perhaps an unusual set of circumstances, the Board's conclusion is a valid one based on the examination report and the procedural documents just described.

The explanation assessment by the examiner goes more to a subjective neurologic abnormality, i.e., that reported by the Veteran.  Significantly, the examiner explained the lack of objective neurologic abnormality associated with the lumbar spine disorder.  First, the examiner explained that the July 2008 EMG report showed no strong evidence of lumbar radiculopathy and as per the left tibialis anterior nerve involvement mentioned in the EMG it said the most likely involvement was in the left posterior thigh.  The examiner explained that since it was a problem in the posterior leg it was not caused by a problem in the lumbar spine.  The examiner went on to explain that the 2006 and 2008 examiners reported normal neurologic examination except for the one centimeter difference in calf size.  The examiner provided a common sense explanation that the Veteran is right handed and a one or one and one-half centimeter smaller calf on the left would be consistent with him being right handed as his right leg would be dominant.  The examiner also noted that the neurologist who signed the EMG report had noted no atrophy in the lower extremities, proximal or disability.   

In the September 2014 decision, the Court noted that the Webster's Medical Desk Dictionary defined the word "involvement" as "inclusion of an area affected by disease."  The Court stated that this definition meant that the term "involvement" did not indicate how or where a disorder began but rather, what anatomical regions are affected by the disorder.  The Court stated that it appeared that the examiner had conflated anatomical involvement with anatomical locus of causation and stated that the examiner assumed that because the Veteran's symptoms occurred in his thigh and leg then the cause of those symptoms must be a thigh or leg disorder.  

The Court directed the Board to discuss whether the examiner's understanding of the term "involvement' is correct.  

The Board finds that the examiner's understanding of the term involvement is correct.  This is for two reasons.  First, the examiner is listed as a medical doctor and staff physician.  He therefore has training and experience in reading diagnostic test reports not only in the context of performing compensation and pension examinations but in treating patients.  A layperson, such as for example, the Board, does not have this experience or training.  Notwithstanding a dictionary definition, the Board finds the examiner's expertise to be sufficient to determine that he would understand what a diagnostic report meant.  Even if the Board did find a discrepancy in the examiner's use of the word "involvement" in light of the dictionary definition of the word, it would defer to the medical expert rather than inject its own lay understanding of the word based upon a dictionary definition.  

Second, the Board finds no discrepancy in the dictionary definition and the examiner's understanding.  If the author of the EMG report meant that the nerve was affected at the spinal cord, then it would follow that he would either not refer to the leg or thigh or would have stated that there was nerve root involvement because, keeping with the definition, the nerve root would necessarily be an anatomical structure affected.  

After the physical examination, and a review of the medical evidence of record, including the records specifically referenced by the Board, the 2012 examiner concluded that it was less likely than not that the Veteran either currently has, or had for any distinct period of time during the course of his appeal, a neurologic disability as a result of his back disability.  The examiner also found that it was less likely than not that the Veteran ever had sciatica in his left lower extremity.  

In the September 2014 decision, the Court noted that the examiner wrote that "people who have lumbar radiculopathy related to a pinched nerve in the lumbar spine usually are in severe pain, and require strong medication for pain control."  It then noted that the EMG report showed that the appellant was experiencing denervation near the left shin.  The Court stated that this denervation was "very mild" and not accompanied by "severe pain" suggests that the appellant may have suffered from a neurologic disorder that did not manifest itself in the "usual" way.  

It stated that the Board should have, in the now vacated decision, considered whether the examiner adequately linked his sweeping statement about the common effect of lumbar radiculopathy to the unique facts of this case.  

First, it is the examiner, not the Board, who is the medical expert.  Clear from the report, he considered the EMG findings and he examined the Veteran.  Also clear is that an understanding about how radiculopathy presents requires medical expertise.  The examiner was aware of the facts of this particular case.  He clearly did not find the case to be so unique that it was not subject to how radiculopathy affects those who suffer from it.  The Board finds his reference to the facts of the case, review of the record, and explanation as to how radiculopathy presents to provide adequate links between the facts and how persons experience radiculopathy.  That denervation of the left tibialis anterior would indicate nerve pathology at the spine is not obvious to a layperson and given the anatomy it appears to have no particular connection.  However, whether it does or not is not something within the realm of knowledge of a layperson.  The Board finds no competent evidence of record that denervation of the left tibialis anterior is related at all to nerve damage at the spine.  As such, the Board relies on the medical experts in this case, the physician who examined him in 2012 and the neurologist who signed the 2008 EMG study.  The neurologist noted the mild denervation in the left tibialis anterior and stated that it can be on the basis of any past involvement of the sciatic or peroneal nerve in the left posterior thigh or leg.  If the neurologist thought that this indicated radiculopathy it follows that the neurologist would have said so.  But what the neurologist said was that clinical correlation was needed as to aching in that area.  That clinical correlation is absent.  

Moreover, the examiner's review and explanation of the Veteran's complaints only during the examinations and EMG study shows that the Veteran has not complained of aching in that area.  

The Court also directed that the Board discuss whether the examiner adequately explained what evidence convinced him that the Veteran was "struck by a nerve abnormality  caused by an unidentified thigh disorder not documented anywhere in the record and not at all related to a significant lumbar disorder narrowing his nerve pathways a few inches further up his body."  

The Board finds that the examiner's explanation is adequate.  He based it on the EMG report that identified a thigh involvement and did not identify a lumbar spine involvement.  Assuming that the thigh disorder would have been documented elsewhere in the record requires an assumption that the mild denervation of the anterior tibialis actually resulted in some symptom.  Given the examiner's explanation of the report of neurologic symptoms only in the context of disability determination examinations, it is likely that the Veteran has no neurologic symptoms of his lower extremities.  Additionally, the Veteran also reported right leg and toe numbness and consistently reported that he had more right leg symptoms than left but there is no evidence from the EMG report of any right leg abnormal findings.  Therefore the Veteran has reported more symptoms of his right lower extremity but there is no indication of denervation and has reported less symptoms of his left lower extremity and there is some indication of denervation.  From a logic standpoint, this seems to indicate either that denervation found on an EMG study does not necessarily mean a person has neurologic symptoms or disability or that the absence of EMG findings of denervation does not necessarily mean that the person does not have neurologic disability or symptoms.  These questions, including the meaning of mild denervation of a nerve are not subject to layperson analysis.  Lay speculation as to what the diagnostic studies mean is not competent evidence.  

The Board relies on the expert evidence in this case and will not inject its own medical opinion, one which as a layperson it has not competence to render, for that of the expert.  There is no expert evidence of record showing that the EMG findings are dispositive of the existence or nonexistence of symptoms.  The neurologist's comment was that clinical correlation was required.  The 2012 examiner provided expert evidence that there was no radiculopathy and that report is more probative than the July 2008 report for the reasons already stated.  The Board finds this evidence to be adequate without further explanation by an expert.  

The Board's determination in this case is whether the evidence is at least in equipoise as to whether the Veteran has lumbar radiculopathy.  It is not the Board's duty to otherwise determine, or to direct, development as to why he has whatever symptoms he may have or report.  That is a medical treatment issue over which the Board does not have jurisdiction.  Beyond this, it may also be impossible for any medical provider to provide such an opinion.  The facts of this case, in which the Veteran only cites these problems in benefit examinations and not during detailed treatment, suggests one possibility. 

The Board acknowledges that in January 2013, a letter was received from the Veteran in which he disagreed with the conclusions of the VA examiner in 2012.  Specifically, the Veteran argued that the examination did not measure his inability to sit in a chair, lift heavy objects or run.  He asserted that those activities would cause his degenerate disc to move and impinge on his sciatic nerve, which he then asserted would require him to lay prostrate until the disc moved back into place.  The Veteran argued that the examiner assumed that he had made a full recovery, a conclusion that the Veteran reaches that is very unclear in light of the fact that the Veteran is now receiving a 40 percent disability evaluation for his back disability.  

Moreover, as noted, the Veteran lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a neurologic disability associated with his back.  To the extent that the Veteran asserted that his reported symptomatology was not being considered, the fact remains that the examiner clearly transcribed the Veteran's medical history in the examination report.  He even noted many of the limitations the Veteran specifically mentioned in his letter.  However, based on his medical training and experience, the examiner ultimately felt that the medical evidence did not support the conclusion that the Veteran had a chronic neurologic disability.

The record simply does not support the conclusion that the examiner did not have a complete understanding of the Veteran's disability and its symptoms.  Quite the contrary.  A plain reading of the examination report shows that the examiner fully grasped what was being asked of him.  Moreover, he had the training and expertise to render such an opinion.  As such, the examiner's opinion is found to be the most probative evidence as to whether the Veteran has a neurologic disability secondary to his service connected back disability.  

Given this thorough and well-reasoned assessment provided in the 2012 examination report, the evidence, which did not strongly suggest a back-related neurologic impairment prior to the July 2012 VA examination, now clearly and overwhelmingly weighs against the conclusion that the Veteran has a neurologic disability that is part of his back disability.  There is no indication in the record that he has a neurologic disability related to any injury or disease during active service.  Hence, there is no need to discuss what his reported symptoms may relate to.  

The record shows that the Veteran's degenerative arthritis of the lumbar spine does not present an unusual or extraordinary disability picture.  The regular schedular criteria account for all of the Veteran's symptoms.  He has pain of his lower back that radiates and has reported muscle spasms, these are explicitly accounted for by the General Formula at 38 C.F.R. § 4.71a.  The Board here finds that he has no neurologic disability.  The rating schedule also accounts for his level of disability as he is back disability is appropriately rated as 40 percent disabling.  Furthermore, the regular schedular criteria provide for higher ratings for disability greater than what the Veteran has been shown to have.  The Veteran has no other service-connected disability so a collective effects analysis is not indicated.  

In the September 2014 decision, the Court noted the Veteran's report as to the steps he takes to avoid pain.  During the June 2008 examination, the Veteran reported that he notices pain radiating to his legs, especially the right leg, when he lies down and if he straightens his leg out it will stop.  He also reported that he does not swim anymore because of right calf pain.  In the letter received in January 2013, the Veteran reported that when he sits in a chair or lifts heavy objects or runs his degenerative disk moves and impinges on his sciatic nerve.  He reported that when that occurs he has to lay down until the disc moves back into place.  He stated that he has adapted to his injury over the years by being extremely careful in how he exerts himself.  

First, the neither the Board nor the Veteran has the expertise to know whether his disc moves out of place with activity and then moves back into place when he lays down as opposed to some other reason why his pain ebbs when lying down after activity.  That he has symptoms associated with his low back disability, including pain following certain activities, is accounted for by the regular schedular criteria.  His need for rest to alleviate the pain does not make his disability picture an unusual or extraordinary one.  Indeed, not only do 38 C.F.R. § 4.40, 4.45, and 4.59 contemplate pain with activity, the General Formula at § 4.71a explicitly contemplates pain in that it states that the ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  What appears to have been overlooked in this case is that a 40 percent rating has been assigned for the Veteran's low back disability.  This acknowledges that he does have disability.  His pain is part of that disability.  

As his symptoms and level of disability are contemplated by the regular schedular standards, referral for extraschedular consideration is not warranted.  

For these reasons, the Board concludes that the preponderance of evidence is against assigning a higher or additional rating for the Veteran's lumbar spine disability, including for objective neurologic abnormalities, and against remanding the case for referral for extraschedular consideration.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

      Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2006.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication that there are any relevant treatment records not associated with the claims file.  VA provided adequate examinations in September 2006, June 2008, and July 2012, as explained above.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to an initial disability rating greater than 40 percent for degenerative arthritis of the lumbar spine is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


